Citation Nr: 0921870	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a right hand injury involving status post 
fracture of knuckles and status post fusion of distal 
interphalangeal joint of right long finger.

2.  Entitlement to a disability rating higher than 10 percent 
for carpal tunnel syndrome of the right wrist.

3.  Entitlement to a disability rating higher than 10 percent 
for status post pelvis fracture involving the right superior 
and inferior pubic ramis.

4.  Whether new and material evidence was received to reopen 
the claim for service connection for a bilateral knee 
disorder.

5.  Whether new and material evidence was received to reopen 
the claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1952 through April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

As support for his claims, the Veteran testified at a 
videoconference hearing in October 2007, before the 
undersigned active Veterans Law Judge (VLJ) of the Board.  In 
July 2008, the Board remanded the claims on appeal to the RO, 
via the Appeals Management Center (AMC), for additional 
development and consideration.  In February 2009, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claims and returned the file to the Board for 
further appellate review.  As such, the Board is deciding the 
claims on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right hand disability is manifested by 
ankylosis of the long and ring fingers.

2.  The Veteran's pelvic disorder involves limitation of 
motion of the right thigh to no less than 90 degrees, even 
with consideration of pain.

3.  The Veteran has a moderate degree of incomplete paralysis 
of the right median nerve of the upper extremity.

4.  An unappealed May 1999 rating decision denied service 
connection for a bilateral knee disorder because there was no 
competent evidence of in-service incurrence of a bilateral 
knee disorder or findings of arthritis within a year 
following service, no competent evidence attributing his 
current knee disorder to service, and no competent evidence 
of a relation to his service-connected pelvic disorder on a 
secondary basis.  

5.  The additional evidence received since that May 1999 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating the claim for a 
bilateral knee disorder.

5.  An unappealed January 2000 rating decision denied service 
connection for a low back disorder because there was no 
competent evidence of in-service incurrence of a low back 
disorder or findings of arthritis within a year following 
service, no competent evidence attributing his current low 
back disorder to service, and no competent evidence of a 
relation to his service-connected pelvic disorder on a 
secondary basis.  

6.  The additional evidence received since that January 2000 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating this claim for a 
bilateral knee disorder.

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the Veteran's right hand injury involving status 
post fracture of knuckles and status post fusion of distal 
interphalangeal joint of right long finger.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5216-5229 (2008).

2.  The criteria are not met for a rating higher than 10 
percent for the Veteran's status post pelvis fracture 
involving the right superior and inferior pubic ramis.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1-
4.14, 4.20, 4.27, 4.71a, Diagnostic Codes 5252, 5299 (2008).

3.  The criteria are met for a higher rating of 30 percent 
for the Veteran's carpal tunnel syndrome of the right wrist.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.120, 4.124a, Diagnostic Code 8515 (2008).

4.  The May 1999 rating decision denying service connection 
for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100, 20.1103, 1104 (2008).  

5.  New and material evidence has not been received since 
that May 1999 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

6.  The January 2000 rating decision denying service 
connection for a low back disorder also is final.  38 
U.S.C.A. § 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 1104 
(2008).  

7.  New and material evidence has not been received since 
that January 2000 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were recently sent to the 
Veteran in July 2008 and November 2008.  These letters 
informed him of the evidence required to substantiate his 
claims, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The November 2008 letter 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claims.  And after 
providing that additional Dingess notice, the RO went back 
and readjudicated the Veteran's claim in the November 2008 
SSOC, which considered additional evidence received in 
response to that additional notice.  See  Mayfield IV and 
Prickett, both supra.  So the timing defect in the notice has 
been rectified.  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claims in July and November 2008 letters complying with 
the requirements of the recent Court decision in Vazquez-
Flores, 22 Vet. App. 37.  

In addition, with regards to new and material evidence, the 
threshold preliminary requirement for reopening the claim, 
the November 2008 VCAA notice letter is compliant with the 
recent U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
this letter sufficiently explained the bases of the prior 
denial (i.e., the deficiencies in the evidence when the claim 
was previously considered).  Notably, the Board remanded the 
case in July 2008 to ensure sufficient and proper VCAA notice 
with respect to the Veteran's petition to reopen this claims 
based upon new and material evidence. This content-complying 
notice was then sent to the Veteran in November 2008.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for several VA compensation examinations to assess 
the severity of his right hand, carpal tunnel syndrome of the 
right wrist, and pelvic disorders.  The record is inadequate 
and the need for a more contemporaneous examination occurs 
only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2008).  Here, VA 
compensation examinations of the Veteran's service-connected 
disabilities were provided in January 2005.  Consequently, 
another examination to evaluate the severity of the Veteran's 
right hand, carpal tunnel syndrome of the right wrist, and 
pelvic disorders is not warranted because there is sufficient 
evidence to fairly decide these claims insofar as assessing 
the severity of the condition.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claims for a bilateral knee or low back disorder.  Hence, 
there is no requirement to have the Veteran examined for a 
medical nexus opinion unless and until he first satisfies 
this preliminary requirement of presenting new and material 
evidence to reopen these claims.  The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.  

II.  Entitlement to a Increased Ratings for 
Residuals of a Right Hand Injury, Carpal 
Tunnel Syndrome of the Right Wrist, and 
Residuals of Pelvic Fracture of the Right 
Side 

The Veteran contends his service-connected disabilities 
involving his right hand injury, carpal tunnel syndrome of 
the right wrist, and residuals of pelvic fracture of the 
right side are more severe than currently rated.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 
5110(b)(2) (West 2002 and Supp. 2007) and 38 C.F.R. § 
3.400(o)(2) (2008).

A.  Residuals of a Right Hand Injury

The Veteran's right hand disability, involving his long 
finger, is currently rated at 10 percent, effective from June 
1, 1993, assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5226, for unfavorable or favorable ankylosis of the long 
finger.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 31st 
edition, p. 94.  

Given the medical findings of record, it is important for the 
Veteran to understand that there are no available rating 
criteria that can possibly warrant a rating higher than 10 
percent rating for his right hand disability.  In making this 
determination, the Board considered all relevant diagnostic 
codes (DCs 5216-5230) that might provide the Veteran a rating 
higher than 10 percent under 38 C.F.R. § 4.71a, for 
evaluation of ankylosis or limitation of motion of single or 
multiple digits of the hand.  

Here, a few key medical findings are highly pertinent to his 
claim.  The January 2005 VA compensation examination findings 
demonstrate that the long finger is favorably ankylosed, and 
that the right ring finger's DIP (distal interphalangeal) 
joint cannot be flexed.  The examiner also found slight 
limitation of motion of the right thumb, noting it cannot 
approximate the transverse crease of the palm completely by 
0.5cm.  The June 2004 VA examination showed ankylosis of the 
DIP joint with no range of motion of the right long finger, 
with bony joint.  And the October 2003 VA examination also 
indicates ankylosis of the right long finger.  Taken 
together, he clearly shows ankylosis of the long finger of 
the right hand.  There is also evidence of immobility of the 
right ring finger, although the January 2005 VA examiner did 
not make an explicit finding of ankylosis for that finger.  
Nevertheless, there is simply no competent medical evidence 
that demonstrates he has ankylosis on the right hand of the 
index or pinky fingers, or the thumb.  

The Veteran's disability has been rated under DC 5226, which 
provides a maximum 10 percent disability evaluation for 
unfavorable or favorable ankylosis of the long finger of the 
major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5226.  It is worth mentioning that under Diagnostic Code 
5227, ankylosis of the ring or little finger is limited to a 
noncompensable (0 percent rating) condition.  It follows that 
DCs 5226 and 5227 do not provide the Veteran the possibility 
for any rating higher than 10 percent.

The next DC for consideration is DC 5223, which sets forth 
that favorable ankylosis of both the long and ring fingers is 
only 10 percent disabling; whereas favorable ankylosis of the 
index and long, or index and ring, or index and little 
fingers warrants a 20 percent rating and favorable ankylosis 
of the thumb and any finger is 30 percent for the major hand.  
However, without ankylosis of the index or thumb, he is not 
entitled to a rating higher than 10 percent under DC 5223.  

Turning to the rating criteria for limitation of motion of 
the thumb, under DC 5228, could provide a 20 percent rating.  
A 20 percent rating under DC 5228 is available when a gap of 
more than two inches (5.1cm) remains between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  In fact, there is some objective evidence of 
limitation of motion of his thumb, by 0.5cm, but this does 
not even warrant a compensable rating under DC 5228, let 
alone a 20 percent rating.

Other rating criteria are clearly inapplicable.  To 
reiterate, he potentially has favorable ankylosis of, at 
most, two digits in his right hand.  This precludes ratings 
higher than 10 percent that might otherwise be available for 
favorable ankylosis of multiple digits under DCs 5220 
(favorable ankylosis of five digits), 5221 (favorable 
ankylosis of four digits), and 5222 (favorable ankylosis of 
three digits).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Similarly, there is no basis to apply the rating criteria for 
unfavorable ankylosis of multiple digits, which might 
otherwise provide a higher rating, because there are no 
findings of record showing unfavorable ankylosis of any of 
his digits of the right hand.  Thus, DCs 5216-5219 are 
inapplicable. 

Therefore, based on the medical findings concerning his right 
hand, there does not appear to be any applicable DC that 
offers an even higher rating than 10 percent for his finger 
disabilities, even assuming ankylosis of both the long and 
ring finger of his right hand.  For these reasons and bases, 
the Board finds that the preponderance of the evidence is 
against the claim for a disability rating higher than 10 
percent for right hand disability.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  See 38 U.S.C.A.             
§ 5107(b); 38 C.F.R. § 4.3.

B.  Carpal Tunnel Syndrome of the Right Wrist

His carpal tunnel syndrome (CTS) of the right wrist is 
currently rated at 10 percent, effective from May 31, 2000, 
assigned under 38 C.F.R. § 4.124a, DC 8515, for incomplete 
paralysis of the median nerve.  The Board finds that the 
Veteran's rating is properly assigned under DC 8515. 

In accordance with DC 8515, VA defines complete paralysis as 
where the hand is inclined to the ulnar side, with the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand; pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances.  Complete paralysis warrants a 60 
percent rating if affecting the minor extremity, and a 70 
percent rating if the major extremity is involved.  Where 
there is severe incomplete paralysis, this corresponds to a 
40 percent rating for a minor extremity and 50 percent for a 
major extremity.  Moderate incomplete paralysis corresponds 
to a 20 percent rating for a minor extremity and 30 percent 
for a major extremity.  Whereas, mild incomplete paralysis 
warrants a 10 percent rating, irrespective of whether a minor 
or major extremity is involved.

Generally, in the evaluation of neurological disorders, VA 
rates these disabilities in proportion to the impairment of 
motor, sensory or mental function.  In rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual. Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2008).  As the January 2005 VA examination 
recorded that the Veteran is right-handed, the Board treats 
his right extremity as the major extremity, for purposes of 
rating his CTS of the right wrist.  Conversely, the left 
wrist/extremity is the minor extremity, although this is not 
on appeal.  Therefore, to meet the criteria for an even 
higher 30 percent for his major extremity under DC 8515, the 
evidence must show that the Veteran has "moderate" (as 
opposed to "mild") incomplete paralysis of the median nerve.

Applying these criteria to the facts of this case, the Board 
finds that the evidence is in relative equipoise - i.e., 
about evenly balanced for and against his claim - as to 
whether the Veteran's CTS is manifested by moderate 
incomplete paralysis.  The evidence for consideration 
includes three VA examination reports

The first VA examination, performed in October 2003, showed 
slightly weak grasping ability in his right hand and deep 
tendon reflexes were hypoactive.  However, muscle strength 
was good at 4/5 on the right forearm and hand and no gross 
sensory deficits were noted; his wrists were also found to be 
normal upon X-ray testing.  The second VA examination, 
performed in June 2004, again showed muscle strength at 4/5 
on the upper extremities, no gross sensory deficits, although 
weak grip strength of the right hand also continued.  And the 
last VA examination, performed in January 2005, noted his 
complaints of pain in his right hand, that he has no grip and 
power to eat with utensils or hold a cup properly, and that 
his fingers twitch when writing.  The examiner objectively 
confirmed that his deep tendon reflexes and motor functions 
showed weakness of the right upper extremity and hand.  It 
was also noted that moderate functional impairment from 
flare-ups would occur with overuse of the right hand.  
However, the examiner found his right hand grip strength to 
be fair, with no gross deficits except for slight 
hyperesthesia on the right palm and deep tendon reflexes.  

In light of these findings, the medical evidence appears 
mixed, with some evidence indicating a moderate level of 
disability from his CTS of the right hand.  Significantly, he 
does have a moderate degree of functional impairment from 
flare-ups and some weakness in grip strength noted on 
previous VA examinations.  Whereas, in other respects, his 
symptoms can only be characterized as mild, with good muscle 
strength and general lack of gross sensory deficits.  
However, resolving the conflicting evidence and any doubt in 
the Veteran's favor, the Board finds the carpal tunnel 
syndrome of the right wrist has progressed in severity.  
Overall, the CTS of the right wrist now exhibits a moderate 
impairment, which warrants a higher 30 percent rating.  See 
38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).


Importantly, the Board finds no indication that the Veteran's 
CTS of the right wrist demonstrates severe impairment or 
incomplete paralysis of the median nerve.  He still has 
considerable use of the right wrist, albeit limited by flare-
ups and some weakness in grip strength.  

C.  Residuals of Pelvic Fracture of the Right Side

His status post pelvis fracture involving the right superior 
and inferior pubic ramis (pelvic disorder) is currently rated 
at 10 percent, effective from September 24, 2003, assigned 
under Diagnostic Code 5299-5252.  Concerning this pelvic 
disability, his specific diagnoses are not listed in the 
Rating Schedule.  Therefore, the RO assigned DC 5299 pursuant 
to 38 C.F.R. § 4.27 (2008), which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
by the numbers of the most closely related body part and 
"99."  See 38 C.F.R. § 4.20 (2008).  The RO determined that 
the most closely analogous diagnostic code is 
38 C.F.R. § 4.71a, Diagnostic Code 5252, for limitation of 
flexion of thigh. 

Reviewing the evidence of record, the Board finds that the 
Veteran's pelvic disorder, on the right side, is properly 
evaluated for limitation of flexion of the thigh.  As such, 
under DC 5252, a 10 percent rating is warranted for 
limitation of flexion of the thigh to 45 degrees, a 20 
percent rating for limitation of flexion to 30 degrees, a 30 
percent rating for limitation of flexion to 20 degrees, and a 
40 percent rating for limitation of flexion to 10 degrees.  
See 38 C.F.R. § 4.71a.  Normal hip flexion is from zero to 
125 degrees, and normal hip abduction is from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's residuals of a pelvic fracture on 
the right side.  In this regard, the October 2003 VA examiner 
found 0 to 90 degrees of flexion of his thigh, with 
consideration of pain.  The January 2005 VA compensation 
examination report found the Veteran had 0 to 100 degrees of 
flexion of his thigh, with consideration of limitation due to 
pain.  That examiner also diagnosed the Veteran's pelvic 
disorder as status post pelvic fracture, right superior and 
inferior pubic rami.  However, to reiterate, a higher 20 
percent rating for the Veteran's right pelvic disorder 
necessitates limitation of flexion to 30 degrees, and the 
Veteran's disorder does not show such severe limitation.  In 
fact, these findings do not even meet the criteria for a 
minimum compensable rating under DC 5252, as there is no 
limitation of flexion of the thigh to 45 degrees, or 
reasonably close.  Rather, it appears that the January 2004 
rating decision granted a compensable rating of 10 percent 
solely for the Veteran's objective manifestations of pain.  
So, it logically follows that a disability rating higher than 
10 percent is unwarranted, even after considering the 
Veteran's complaints of painful motion, inasmuch as this is 
already incorporated into his present rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the claim 
for a disability rating higher than 10 percent for the 
Veteran's pelvic disorder.  And since the preponderance of 
the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

C.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular ratings for 
right long finger and pelvic disorder, respectively and his 
now 30 percent schedular rating for CTS of the right wrist.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for these 
disabilities by the regular rating schedule.  His evaluation 
and treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).

II.  Whether New and Material Evidence 
Was Received to Reopen the Claims for 
Service Connection for Bilateral Knee and 
Low Back Disorders

Although not binding upon the Board, the RO issued recent 
rating decision which made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen these previously denied claims.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claims to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
bilateral knee and low back disorder claims before proceeding 
to readjudicate the underlying merits of the claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2008). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

A.  Bilateral Knee Disorder

The RO denied service connection for a bilateral knee 
disorder in a November 1986 rating decision.  The Veteran 
proceeded to appeal that claim to the Board.  But in a June 
1988 decision, the Board also denied the claim for service 
connection for a bilateral knee disorder, because there was 
no evidence of complaint, treatment, or diagnosis during 
service for any knee problems, or findings of arthritis 
within one year of service for any bilateral knee disorder.  
The Veteran did not timely appeal the Board's decision to the 
Court.  As such, the Board's decision subsumed the prior RO 
decision denying the service connection claim for a bilateral 
knee disorder and became a final and binding denial of this 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2008).  

However, additional service treatment records were provided 
by the NPRC later in June 1988 which were not previously 
considered by the final June 1988 Board decision.  These 
service treatment records related to his bilateral knee 
disorder.  Subsequently, in September 1992, the Board denied 
his petition to reopen his claim for service connection, 
finding there was no new and material evidence substantiating 
in-service incurrence.  The Board also found no competent 
evidence of a nexus to service, nor of a nexus to his already 
service-connected pelvic disorder on a secondary basis.  The 
Veteran did not timely appeal the Board's decision to the 
Court.  This Board decision also became a final and binding 
denial of this claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2008).  

A subsequent petition to reopen the bilateral knee disorder 
claim was again denied in February 1999 (only considered 
right knee) and May 1999 (considered both knees) rating 
decisions, which continued the previous denials for lack of 
new and material evidence.  A notice of the rating decision 
was issued to the Veteran, but it was not appealed.  So the 
May 1999 rating decision was the last and final binding 
denial of his claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

The evidence at the time of the last and final May 1999 
rating decision consisted of VA treatment records, VA 
examination records, SSA records, and available service 
treatment records.  The evidence that must be considered in 
determining whether there is a basis for reopening the 
Veteran's claim is evidence that has been added to the record 
since that final May 1999 rating decision.  The Veteran has 
since submitted additional VA treatment records, personal 
statements, and VA compensation examination reports from 
October 2003 and January 2005, none of which are material to 
the central issue in this case.  

In this regard, there is still no competent medical evidence 
showing any indication of in-service incurrence of any 
bilateral knee disorder, which was also previously lacking.  
Indeed, there are no additional service treatment records 
submitted that could substantiate the possibility of a 
diagnosed bilateral knee disorder during service or findings 
of arthritis within one year of service.  The Veteran has 
also failed to submit competent evidence attributing his 
current bilateral knee disorder to service, or to his 
service-connected pelvic disorder on a secondary basis.

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the May 1999 rating 
decision, they are nonetheless immaterial to the central 
issue.  Therefore, none of the additional medical records 
raises any reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In other words, the evidence 
is not material in that it does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
May 1999 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Low Back Disorder

The RO denied service connection for a low back disorder in a 
November 1989 rating decision.  The Veteran proceeded to 
appeal that claim to the Board.  But in a September 1992 
decision, the Board also denied the claim for service 
connection for a low back disorder.  The Board found no 
evidence of documented complaint, treatment, or diagnosis 
during service for any low back problems, including such that 
would document the Veteran's contentions of an in-service 
back injury from a January 1953 motor vehicle accident.  
Significantly, the Board noted that his 1955 separation 
examination was unremarkable for clinical findings of a low 
back disorder.  There were also no findings of arthritis 
within one year of service for any low back disorder.  In 
addition, the Board also found no competent evidence of nexus 
to service, nor of a nexus to his already service-connected 
pelvic disorder on a secondary basis.  

The Veteran did not timely appeal the Board's decision to the 
Court.  As such, the Board's decision subsumed the prior RO 
decision denying the service connection claim for a low back 
disorder and became the last final and binding denial of this 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2008).  

A subsequent petition to reopen the low back disorder claim 
was again denied in a January 2000 rating decision, which 
continued the previous denials for lack of new and material 
evidence.  A notice of the rating decision was issued to the 
Veteran, but it was not appealed.  So the January 2000 rating 
decision was the last and final binding denial of his claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).

The evidence at the time of the last and final January 2000 
rating decision consisted of VA treatment records, VA 
examination records, and available service treatment records.  
The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
January 2000 rating decision.  The Veteran has since 
submitted additional VA treatment records and personal 
statements.  

However, there is still no competent medical evidence showing 
any indication of in-service incurrence of any low back 
disorder, which was also previously lacking.  Indeed, there 
are no additional service treatment records submitted that 
could substantiate the possibility of a diagnosed low back 
disorder during service or findings of arthritis within one 
year of service.  The Veteran has also failed to submit 
competent evidence attributing his current low back disorder 
to service, or to his service-connected pelvic disorder on a 
secondary basis.

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the January 2000 
rating decision, they are nonetheless immaterial to the 
central issue.  Therefore, none of the additional medical 
records raises any reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  In short, the evidence is 
not material in that it does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
January 2000 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni, 5 Vet. App. at 467.


ORDER

The claim for a rating higher than 10 percent for residuals 
of a right hand injury involving status post fracture of 
knuckles and status post fusion of distal interphalangeal 
joint of right long finger is denied.

A higher 30 percent rating for carpal tunnel syndrome of the 
right wrist is granted, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 10 percent for status post 
pelvis fracture involving the right superior and inferior 
pubic ramis is denied.

As new and material evidence has not been received, the claim 
for service connection for a bilateral knee disorder is not 
reopened.  

As new and material evidence has not been received, the claim 
for service connection for a low back disorder is not 
reopened.  



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


